 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUMINENCE, LLC,                                     Case No. 19cv0157-JAH (MDD)
12                                      Plaintiff,
                                                         ORDER GRANTING DISMISSAL
13   v.                                                  WITH PREJUDICE
14   ULTRAMAILERS, INC., et al.,
15                                   Defendants.
16
17         The parties' joint motion to dismiss the action with prejudice is GRANTED. Fed.
18   R. Civ. P. 41(a). Each party shall bear his/her/its own costs and attorney’s fees.
19         IT IS SO ORDERED.
20   DATED: August 5, 2019
21
22
                                                     _________________________________
23                                                   JOHN A. HOUSTON
                                                     United States District Judge
24
25
26
27
28

                                                     1
                                                                                19cv0157-JAH (MDD)
